PER CURIAM.
We have reviewed the briefs and record on appeal and on the basis thereof we are of the opinion that no reversible error has been demonstrated. Fisher v. State, Fla.App.1970, 239 So.2d 863; Mears v. State, Fla.App.1970, 232 So.2d 749; Mitchell v. State, Fla.App.1967, 203 So.2d 676 cert. den. 392 U.S. 913, 88 S.Ct. 2073, 20 L.Ed.2d 1371; Ghelfi v. State, Fla.App.1971, 251 So.2d 720; Marshall v. State, Fla.App.1969, 224 So.2d 723; Stratos v. State, Fla.App.1964, 167 So.2d 771; and Wade v. *46State, Fla.App.1965, 175 So.2d 572. See also Long v. United States, 1969, 137 U.S.App.D.C. 311, 424 F.2d 799. Our determination, which is based upon a review of the record and a consideration of the applicable decisions, was not aided by the state’s brief which was not responsive to the matters under review.
The judgment appealed from is, therefore, affirmed.
CROSS, OWEN, and MAGER, JJ., concur.